Oo Oe nANI DD nO FP WY PO

Oo NYO NO NH NHN NHN NY NN HNO RR Re Re Re eee eee
Oo nN Dn On FP WN KF DO BNI WBN BP WD NO KF CO

Case 3:19-cr-08252-MTL Document 1 Filed 11/05/19 page of 2

 

  

/ FILED __ LODGED |
MICHAEL BAILEY —— RECEIVED ____ COPY
United States Attorney .
District of Arizona NOV 05 2019

WILLIAM G. VOIT

Arizona State Bar No. 025808
Email: William. Voit@usdoj.gov
SHARON K. SEXT

Arizona State Bar No. 012359
Email: Sharon.Sexton@usdoj.gov
Assistant U.S. Attorneys

Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500

 

BY

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COU
FOR THE DISTRICT OF ARIZONA

 

 

 

United States of America, No.
Plaintiff,
VS.
VIO:
Sito Aeroplan Nalwood, Count |
Defendant.
Count 2
Count3
THE GRAND JURY CHARGES:

CLERK U
DISTRI

 

PUBLIC
RT °

INDICTMENT

18 U.S.C. §§ 1153 and 1201
(CIR: Kidnapping)

RICT COURT
ARIZONA
Ae DEPUTY

‘
UBLIC DISC!

 
  

CR-19-08252-PCT-MTL (DMF)

18 U.S.C. §§ 1153 and LB (a)
(CIR: Domestic Assault Resulting
in Substantial Bodily Injury)

18 ULS.C. §§ 1153 and 113(a)(8)
(CIR Domestic Assault by

At all times material to this indictment, within the District of Arizona and elsewhere:

COUNT ONE

On or about July 7, 2017, in the District of Arizona, within the confines of the

Navajo Nation Indian Reservation, Indian Country, defendant SITO AEROPLAN

NALWOOD, an Indian, did unlawfully seize, confine, kidnap, abduct, carry away, and

hold for ransom or reward or otherwise the victim, D.T.

In violation of Title 18, United States Code, Sections 1153

and 1201.

 
Co Oo HN DH HH SP W YN

Oo wo BL KH HO DP BD DRO ee
oOo SN DN UN SB WY NYO KF CO OO ON DH FP WD YN — C&C

 

Case 3:19-cr-08252-MTL Document1 Filed 11/05/19 Page 2 of 2

COUNT TWO

On or about July 7, 2017, in the District of Arizona, within the confines of the
Navajo Nation Indian Reservation, Indian Country, defendant SITO AEROPLAN
NALWOOD, an Indian, did intentionally, knowingly and recklessly assault the victim,
D.T., who was a spouse, intimate partner and a dating partner, resulting in substantial
bodily injury.

In violation of Title 18, United States Code, Sections 1153 and 113(a)(7).

COUNT THREE

On or about July 7, 2017, in the District of Arizona, within the confines of the
Navajo Nation Indian Reservation, Indian Country, defendant SITO AEROPLAN
NALWOOD, an Indian, did intentionally, knowingly and recklessly assault the victim,
D.T., who was a spouse, intimate partner and a dating partner, by strangling her and

attempting to strangle her.

In violation of Title 18, United States Code, Sections 1153 and 113(a)(8).
A TRUE BILL

/S/
FOREPERSON OF THE GRAND JURY
Date: November 5, 2019

MICHAEL BAILEY
United States Attorney
District of Arizona

/S/
WILLIAM G. VOIT
SHARON K. SEXTON
Assistant U.S. Attorneys

 

 
